(joncu uring Opinion.
Bermudez, C. J.
In my judgment, the answer convicts the defendant of malfeasance and gross misconduct and incompetency.
The evidence conclusively establishes that he has of his own motion, without the slightest shadow of authority in law or jurisprudence, nay, in utter violation of both, -and even of the rules governing his court, handled and disposed of a fund deposited in a hank selected as the judicial depository and under the control of his court, and that he has utterly failed to legally account for it.
It is no doubt the law, that the funds of a minor may be invested in State bonds; but it is not the law that the judge, though he he the tutor of tutors, shall attend to the investment himself.
*163It is no defense to urge, in exoneration, that those to whom he entrusted it, for that purpose, have dissipated it some way or other.
The defendant is officially and personally, morally and legally, bound for the tortious acts of mandataries; selected by himself and not designated by law, as the proper persons to bo entrusted with such invest■nient.
The elaborate, lucid and unanswerable opinion just read, in which I concur, demonstrates beyond peradventure that the respondent is -clearly guilty of flagrant malfeasance, gross misconduct, or is incompetent; and that, in either case, he must be removed.
A judge who uses, or misuses, the powers with which the law clothes .him, and who, by unwarrantable acts, imperils and annihilates fortunes and rights which he ought sacredly to protect, cannot be permitted to continue on the Bench as the representative and dispenser of justice among his fellow beings.
The decree removing the defendant is fully justified, and I assent to its. rendition, and enforcement.